Citation Nr: 1545923	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for ununited fractured, medial epicondyle, left humerus to include degenerative changes in the left elbow prior to March 7, 2011, and 20 percent thereafter.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Barnes, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the Veteran's evaluation of 10 percent for his ununited fractured, medial epicondyle, left humerus to include degenerative changes in the left elbow.  A March 2011 rating decision increased this disability rating from 10 percent to 20 percent effective March 7, 2011. A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary because the record is not complete and a new examination is needed.  In June 2013, subsequent to the RO decision and Board receipt of this appeal, the Veteran submitted a written statement requesting that the VA "add the following list of doctors to [his] record relating to [his] claims."  While it appears the claims file does contain some records relating to the listed doctors, it is unclear whether the claims file contains updated, relevant records as of the Veteran's 2013 request.  Therefore, the evidence of record may not adequately reveal the current state of his disability, and the VA examination provided to the Veteran in March 2011 may not have considered all of the Veteran's treatment records.  

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  That assistance includes, but is not limited to, obtaining service medical records and additional medical treatment records, providing a medical examination where necessary, and prescribing regulations to carry out the duty to assist. 38 U.S.C. § 5103A; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required to assist a claimant in obtaining identified records "if no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2).   Rather, the VA's obligation to obtain identified records is contingent on a showing that (1) the records could be related to the claim, or (2) there is a reasonable possibility that the records could substantiate the claim. See e.g., Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Furthermore, in cases where the record does not adequately reveal the current state of the claimant's disability, VA must assist by providing the claimant a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment. Dingess v. Nicholson, 19 Vet. App. at 495-96 (citing 38 C.F.R. § 4.1); see also Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In this case, the Veteran has requested on appeal that several doctors be "added" to the record in his claims file.  The Board is required, with respect to all pro se pleadings, to give a sympathetic reading to a veteran's filings. See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed.Cir.2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004)).  Such a sympathetic reading indicates that the Veteran has requested that additional medical information and records relating to his claim be associated with his claims file, and that the claims file does not now adequately reveal the current state of the Veteran's disability.  Furthermore, assuming updated records exist, there is a reasonable possibility that these updated records could substantiate the Veteran's claim for an increased rating.  To the extent the Veteran's current condition has changed or additional private medical records exist, the Veteran's March 2011 VA examination does not address this change or these records.  Therefore, further investigation is necessary to receive and consider the private medical records and opinions and obtain a VA medical examination.  On remand, the Veteran should be notified that he may submit the private records in support of his claim. 38 C.F.R. § 3.159(c)(1).




Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit any additional private treatment records in support of his claim, or that he may provide VA with sufficient information and authorization to obtain such records on his behalf, including records as identified in correspondence dated June 2013.  Provide the Veteran with a release form for any of his private medical providers for whom he has not previously provided a release, and if the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no additional private medical records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Obtain the Veteran's VA treatment records for the period from July 2012 through the present and associate them with the claims file.

3. Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected left elbow disability.

a) The entire claims file, including this REMAND and any additional medical records obtained subsequent to this REMAND, must be provided to the examiner for review, and the examination report should indicate such a review was accomplished.  

b) The VA examiner should conduct an appropriate VA examination of the Veteran's left elbow and report all signs and symptoms including range of motion, pain, and functional limitations.  

4. Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been completed in full.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's increased evaluation claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

      

